USCA4 Appeal: 22-1396      Doc: 13         Filed: 10/14/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1396


        In re: KEVIN LEE MYERS, JR.,

                            Petitioner.



         On Petition for Writ of Mandamus. (1:17-cr-00018-LCB-1; 1:19-cv-00865-LCB-LPA)


        Submitted: September 27, 2022                                 Decided: October 14, 2022


        Before NIEMEYER and HEYTENS, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Petition denied by unpublished per curiam opinion.


        Kevin Lee Myers, Jr., Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1396      Doc: 13         Filed: 10/14/2022     Pg: 2 of 2




        PER CURIAM:

               Kevin Lee Myers, Jr., petitions for a writ of mandamus, alleging the district court

        has unduly delayed acting on his 28 U.S.C. § 2255 motion. He seeks an order from this

        court directing the district court to act. Our review of the district court’s docket reveals

        that the district court recently issued a judgment accepting the magistrate judge’s

        recommendation to deny in part and dismiss in part Myers’ § 2255 motion. United States v.

        Myers, No. 1:17-cr-00018-LCB-1 (M.D.N.C. Sept. 8, 2022). Accordingly, because the

        district court has acted in Myers’ case, we deny the mandamus petition as moot. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                              PETITION DENIED




                                                     2